Citation Nr: 1132171	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-02 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for damage to the muscles of the upper left chest wall, claimed as secondary to VA surgical treatment performed in June 2005.

2.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for chronic lymphedema of the left arm, claimed as secondary to VA surgical treatment performed in June 2005.

3.  Entitlement to an evaluation in excess of 10 percent for hallux valgus of the right first toe.

4.  Entitlement to an evaluation in excess of 10 percent for hallux valgus of the left first toe.

5.  Entitlement to service connection for status post nasal septoplasty.

6.  Entitlement to service connection for chronic maxillary sinusitis.

7.  Whether new and material evidence has been received to reopen a service connection claim for diabetes mellitus type II, secondary to exposure to Agent Orange.

8.  Entitlement to service connection for diabetes mellitus type II, secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1971 to October 1976.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In March 2006, the RO denied entitlement to increased ratings in excess of 10 percent for bilateral hallux valgus of the first toes, and service connection for status post nasal septoplasty, chronic maxillary sinusitis, and diabetes mellitus type II, finding that new and material evidence had not been submitted to reopen the claims.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims of service connection for status post nasal septoplasty, chronic maxillary sinusitis, and diabetes mellitus type II.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The RO denied entitlement to compensation benefits pursuant to38 U.S.C.A. § 1151 for muscle damage to the upper left chest wall and chronic lymphedema of the left arm in October 2007.

Regarding the requests to reopen service connection for status post nasal septoplasty and chronic maxillary sinusitis, since the last time the claims were denied by the RO (in 1978 and 2002, respectively), relevant service treatment records were added to the claims file in 2005, reflecting the Veteran's septoplasty surgery that was performed in service and additional service treatment records for sinusitis from 1971 to 1972.  Thus, the service connection claims for status post nasal septoplasty and chronic maxillary sinusitis will be reconsidered on the merits, without considering the threshold issue of whether new and material evidence has been received.  See 38 C.F.R. § 3.159(c).  With respect to the request to reopen service connection for diabetes mellitus, type II, the service treatment records received are not relevant to this disability.  Therefore, the threshold issue is still whether new and material evidence has been received to reopen the service connection claim for diabetes mellitus type II.

In March 2010, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript is of record.

The Board referred the case for an Independent Medical Expert opinion in April 2011, with respect to the claims for compensation benefits pursuant to 38 U.S.C.A. § 1151 for muscle damage to the upper left chest wall and chronic lymphedema of the left arm.  Such an opinion was provided in June 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to special monthly compensation for loss of use of the feet has been raised by the record in testimony at the March 2010 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for diabetes mellitus type II, status post nasoseptoplasty, evaluations in excess of 10 percent for hallux valgus of the bilateral first toes, and the claims for compensation benefits pursuant to 38 U.S.C.A. § 1151 for muscle damage to the upper left chest wall and chronic lymphedema of the left arm are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2002 decision, the RO denied service connection for diabetes mellitus type II, secondary to herbicide exposure.  The Veteran filed a notice of disagreement with this decision, but after the statement of the case was sent, did not appeal the RO decision, and it is now final.

2.  Evidence received since the final November 2002 RO decision relates to an unestablished fact necessary to substantiate the claim.  The evidence received is not redundant of evidence previously received, and, by itself or together with evidence previously of record, raises a reasonable possibility of substantiating the claim. 

3.  The record shows findings of maxillary sinusitis in service and a long-standing history of chronic sinusitis since service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for diabetes mellitus type II has been received, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  The criteria for service connection for chronic maxillary sinusitis are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's request to reopen service connection for diabetes mellitus type II and the service connection claim for chronic maxillary sinusitis have been considered with respect to VA's duty to notify and assist.  Given the favorable outcomes noted below, no conceivable prejudice to the Veteran could result from the adjudication of those issues.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

II.  New and Material Evidence

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, supra, aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The RO originally denied service connection for diabetes mellitus type II in a November 2002 rating decision, on the basis that there was no evidence the Veteran served in the Republic of Vietnam or in Korea during the period from 1968 to 1969 when Agent Orange was sprayed in the Demilitarized Zone (DMZ).  The Veteran filed a notice of disagreement with this decision, but after a statement of the case was sent, he did not submit a VA Form 9 substantive appeal.  Because he did not appeal the RO's November 2002 decision, it is now final.  

In July 2004, he filed a request to reopen his claim.

Evidence considered at the time of the last final rating decision included the service treatment records, which were negative for any findings of diabetes mellitus.   The Veteran submitted a statement that he was stationed in the DMZ in Korea from 1974 to 1975 and that he was exposed to Agent Orange.  He further stated that he was diagnosed with diabetes mellitus in 1995 during his incarceration.  Private treatment records from his time in prison show he was diagnosed with noninsulin dependent diabetes mellitus in 1998.  VA treatment records show a diagnosis of diabetes mellitus in 2000.  He submitted an article on the government's use of herbicides in the DMZ in Korea from the late 1960s to the early 1970s.  The National Personnel Records Center (NPRC) responded to the RO's request for information that there was no evidence that the Veteran was exposed to herbicides during his military service from September 1971 to October 1973 (which is not the Veteran's entire period of service; nor does it reflect the dates the Veteran claimed exposure to herbicides in Korea).   

Evidence received since the last final RO decision includes the Veteran's statement that he was in Korea from 1974 to 1975 and was assigned to HHB 2/17 FA BN (A2FAT)) APO SF 962S1.  He stated that Agent Orange was used and stored on the DMZ and he came in contact with it because his unit did firing operations every two weeks.  The Veteran submitted an article on Agent Orange used in Korea in the DMZ from the late 1960s to the early 1970s.  He also submitted an Environmental Protection Agency (EPA) article and a Department of the Air Force article on contamination at McGuire Air Force Base.  He stated that in addition to being exposed to herbicides in Korea on the DMZ, he also was exposed to herbicides at McGuire Air Force Base in New Jersey in 1972.

The evidence submitted since the November 2002 RO decision is new and material because, assuming it to be credible for the purpose of the request to reopen the claim, it does show new information relevant to the service connection claim for diabetes mellitus.  Specifically, the record previously showed at the time the RO denied the service connection claim for diabetes mellitus type II in November 2002 that the Veteran was asserting exposure to Agent Orange in Korea in the DMZ from 1974 to 1975.  Now, the Veteran also is claiming exposure to herbicides at McGuire Air Force Base in New Jersey.  This information is new and can be used to reopen the claim on the merits.  

The evidence submitted since the November 2002 RO decision bears directly and substantially upon the specific matter under consideration, and is so significant as to warrant reconsideration of the merits of the claim on appeal.  See Hodge, supra.  Thus, the evidence is new and material, and the claim is reopened.

III.  Service Connection for Chronic Maxillary Sinusitis

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A §§ 1110, 1131.  "Service connection" basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  A veteran may also establish service connection if all of the evidence, including that pertaining to service, shows that a disease first diagnosed after service was incurred in service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records show the Veteran was treated for maxillary sinusitis in service from December 1971 to July 1972 and in August 1976.  Within one year after discharge from service, a VA examination report showed x-ray evidence of chronic sinusitis.  Private treatment records dated from 1991 to 1998 show findings of chronic sinusitis.  A January 1999 VA treatment record notes that the Veteran underwent an exploratory/ scraping of the sinuses in 1989.  VA treatment records dated from 2000 through March 2004 show findings of chronic sinusitis.  Thus, a long-standing history of chronic sinusitis has been established.  

VA Ear, Nose, and Throat (ENT) consults and the most recent March 2006 VA treatment record note that the Veteran does not have sinusitis.  A current disability is one of the key elements necessary to substantiate a service connection claim.  However, the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed his service connection claim for sinusitis in September 2004.  At that time, the last medical finding dated in March 2004 had shown chronic sinusitis.  Moreover, an August 2006 VA computed tomography (CT) scan of the sinuses shows post-surgical changes in both maxillary sinuses with a mucous retention cyst in the right maxillary sinus, and minimal mucosal thickening at the right osteomeatal unit.  Therefore, the presence of a current disability was shown at the time the Veteran filed his service connection claim for chronic maxillary sinusitis.

As the record shows findings of maxillary sinusitis in service and a long-standing history of chronic sinusitis since service, entitlement to service connection for chronic maxillary sinusitis is warranted.  See 38 C.F.R. §§ 3.102, 3.303.  


ORDER

New and material evidence has been received to reopen the service connection claim for diabetes mellitus type II, secondary to exposure to Agent Orange, and to this extent only, the claim is granted.

Entitlement to service connection for chronic maxillary sinusitis is granted.


REMAND

Diabetes mellitus

The Veteran contends that he was exposed to herbicides during his service from 1974 to 1975 in the DMZ of Korea.  He also contends exposure to herbicides at McGuire Air Force Base in New Jersey in 1973.  He submitted a document from the Department of the Air Force and an article from the EPA documenting contamination at McGuire Air Force Base.

VA published a final rule in the Federal Register on January 25, 2011, that amended 38 CFR § 3.307 by adding a new section (a)(6)(iv) establishing presumptive herbicide exposure for certain Veterans who served in, or near, the Korean demilitarized zone (DMZ) between April 1, 1968 and August 31, 1971.  The Department of Defense (DoD) provided VA with the identity of certain military units operating along the DMZ during that time frame.  A listing of those units can be found in M21-1MR, IV.ii.2.C.10.p.  

The Veteran's personnel file is not in the claims file; thus, it cannot be corroborated whether the Veteran served at McGuire Air Force Base in 1973.  The RO previously contacted the NPRC to address whether the Veteran was exposed to herbicides from 1971 to 1973, but the Veteran actually contends exposure to herbicides from 1974 to 1975.  Therefore, the Veteran's service personnel records should be obtained and additional development is necessary with respect to the Veteran's assertion of herbicide exposure.

Nasal septoplasty

Service treatment records show that at entry into service in August 1971, clinical evaluation of the nose was normal.  The Veteran was diagnosed with a deviated nasal septum in September 1972 and underwent a submucous resection at that time.  Specifically portions of cartilage and bone were removed from the nasal septum for correction of the deviated septum.

After service, an April 1999 VA ENT clinic notes shows complaints of sinus problems and notes nasal surgeries in the past, specifically, septoplasty in 1972 and exploratory surgery in 1997.  He complained of drainage and burning in the eyes.  On physical examination the septum was straight.  The assessment was allergic rhinitis.  A June 1999 VA ENT clinic note shows the Veteran had nasal drainage times 27 years, which had worsened over the years.  The record also noted his septoplasty in 1972.  The assessment was vasomotor rhinitis.  A May 2000 VA ENT clinic note shows the Veteran was status post "FESS" times three, last time in 1997.  He was last seen six months ago with complaints of nasal dryness, crusting, postnasal drip, and occasional facial pressure.  A January 2001 VA consult shows the Veteran reported that he underwent a nasoseptoplasty in 1972 and some other unspecified procedure elsewhere; and had since been experiencing difficulties with dried secretions from the left side of the nose.  The impression was mild rhinitis, "sicca," status post septoplasty and "FESS."

The Veteran continued to receive VA ENT treatment through 2004.  An October 2004 VA ENT clinic note shows the Veteran complained of chronic nasal burning and gagging sensation that extended across the roof of the nasopharanx.  He attributed this to a septoplasty/maxillary antrostomy that was done in the 1970s while in the military.  Nasal examination demonstrated midline septum changes consistent with septoplasty and bilateral patent maxillary antrostomies.  The passages were clear without evidence of infection or significant drainage.  The examiner found that there were no objective abnormalities to treat and that the symptoms were difficult to explain medically.

The Veteran continued to be seen intermittently at the VA ENT clinic for his complaints through 2009.  An October 2005 VA ENT clinic note shows the Veteran had undergone multiple trials of nasal steroids and treatment for vasomotor rhinitis without resolution.  No infectious etiology had been found for nasal symptoms; and there was no evidence for gastroesophageal reflux disease.  The examiner noted that allergies could be the cause and/ or that reflux could be contributing to the burning in the nasopharanx and oropharynx.  An August 2006 CT scan of the sinuses noted that there was no significant nasal septal deviation or acute bone abnormality.  A December 2009 VA ENT clinic note shows an assessment allergic rhinitis.

The record shows the Veteran was sound at entry into service, underwent a nasal septoplasty in service to correct a deviated nasal septum, and after service continued to complain of nasal symptoms, which he attributed to his nasal septoplasty.  He presently has a diagnosis of vasomotor rhinitis and allergic rhinitis.  Thus, a medical opinion is necessary to resolve whether the Veteran has this disability as a result of the septoplasty that was performed in service.

The Veteran also has alluded to multiple sinus and/or nasal surgeries including two in 1989 and 1997 that are not in the claims file.  The Veteran should be asked to identify the location of this treatment to ensure that VA has all relevant evidence before making a decision regarding this claim.

Last, the Veteran submitted a statement in March 2010 requesting the most recent ENT treatment records be obtained from Wade Park VA Medical Center (VAMC).

Hallux Valgus

The Veteran is assigned 10 percent ratings for hallux valgus of the bilateral first toes under 38 C.F.R. § 4.71a, Diagnostic Code 5280.  Ten percent is the maximum rating under this diagnostic code.  Other diagnostic codes allow for ratings higher than 10 percent including Diagnostic Code 5284 for foot injuries, and Diagnostic Code 5283 for malunion or nonunion of the tarsal or metatarsal bones.  If pertinent medical findings are shown, the Veteran also could potentially be rated under the diagnostic criteria for flatfoot, weak foot, or claw foot.  Additionally, if the impairment associated with the bilateral hallux valgus is not adequately considered by the diagnostic code applied, an extra-schedular evaluation under 38 C.F.R. § 3.321 could be considered.  

The Veteran underwent VA examination in May 2005.  The diagnosis was bilateral hallux valgus with arthritic changes of the first toe.  He did not have hammertoes, high arch, or claw foot.

Podiatry clinic notes dated in 2006 show the Veteran continued to complain of painful symptoms in his feet, but also note that he had diabetic neuropathy, gout, and had fractured the second left metatarsal.

The Veteran testified at the March 2010 Board hearing that his feet had become progressively worse since his last examination in May 2005.  Specifically, he testified that he was presently in a wheelchair and could not propel himself on his feet anymore.  He also indicated that he wished to be considered for an extraschedular evaluation.

As the Veteran has indicated worsening symptomatology since his last VA examination for the feet in May 2005, another VA examination should be provided to determine the present severity of his service-connected hallux valgus disabilities.

The Veteran also has indicated that he has a vocational rehabilitation file.  This record should be added to the claims file, as it is potentially relevant to his increased rating claim, particularly for consideration of an extraschedular evaluation and/or an inferred claim for a total disability rating based on individual unemployability, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

38 U.S.C.A. § 1151

When a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.361.

To establish a claim for compensation under 38 U.S.C.A. § 1151, there must be (1) medical evidence of a current disability; (2) medical or, in some circumstances, lay evidence of the incurrence or aggravation of an injury or disease as the result of VA hospitalization or treatment; and (3) medical evidence of a nexus between the asserted injury or disease and the current disability.  See Jones v. West, 12 Vet. App. 460, 464 (1999).

In determining whether a veteran sustained additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  As specified in 38 C.F.R. § 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.

The Veteran states that he was admitted for surgery at VAMC Wade Park in June 2005 for removal of fatty tissue in the left upper torso area.  Following the surgery, a surgical drain tube was implanted, which was supposed to remain in indefinitely until the fluid level had stabilized.  For reasons unknown to him, however, a doctor prematurely removed the drain and he was discharged.  He indicated that he immediately began having massive swelling and had to return to the hospital several times in both the emergency department and outpatient clinics.  Following this treatment, he developed a lymphedema of the left arm and must wear a sleeve type pressure appliance to alleviate the swelling.  The Veteran believes that these additional complications were the result of the premature removal of the drainage tube.

VA surgical records show the Veteran underwent an excision of the neck and left axillary lipoma on June 28, 2005.  The surgery report notes that due to the depth of the dissection, it was felt that a JP drain would be appropriate.  A July 2005 VA surgical record shows the Veteran presented to the Urgent Care Center complaining of increasing edema and pain in the left axilla over the previous three days.  Aspiration of the left axilla was performed in Urgent Care and approximately 360 cc of serosanguineous fluid was obtained.  The culture was sent to the lab and no growth was noted.  The Veteran was then admitted for potential drainage of the seroma and for pain control.  A second aspiration was performed on July 10, 2005, at which time 500 cc of clear serous fluid was aspirated; again, no growth on culture.  On July 11, 2005, a percutaneous placement of the drainage tube was inserted into the site of the seroma, which continued to drain over the next several days.  This was removed the morning of July 14, 2005.

A May 2007 VA examination report notes that the Veteran claimed that with the initial surgery, the JP tube was prematurely removed and he developed the edema because of that.  Currently, he noted residual swelling of his left upper extremity and carried the diagnosis of chronic lymphedema of the left upper extremity.  He also reported decreased range of motion and pain at the site of surgery and functional loss in the left upper extremity due to constant swelling and decreased range of motion of the left shoulder.  The VA examiner found that the Veteran had a history of lipoma excision with subsequent complications of seroma formation requiring re-exploration and drainage.  It was the examiner's opinion that the Veteran possibly had scar tissue formation at the site of the surgery in the left axilla.  He also probably had chronic lymphedema of the left upper extremity.  It was the examiner's opinion that this was a complication of the prior surgery but that it was a reasonably foreseeable complication.

The Board submitted the claim for an independent medical expert opinion in April 2011, which was subsequently provided in June 2011.  The opinion was provided by a physician, who noted a review of the medical records.  The history of the Veteran undergoing an excision of a large lipoma from his left anterior chest and axilla was noted and that as part of the surgical procedure a JP drain was placed inside the wound, and was then removed.  It was further noted that the Veteran developed a seroma that required several aspirations and finally another surgical intervention, after which the Veteran developed a possibly chronic lymphedema of the left upper extremity.  

First, the physician addressed the question: does the Veteran have an additional disability described as a damage to the muscles of the upper left chest wall and chronic lymphedema that was due to a careless negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination.  In answering this question, the physician stated that the procedure was clearly indicated and that the surgical technique appeared to be adequate.  The physician found that the fact that the JP drain was removed and the Veteran developed a seroma is a complication that is impossible to foresee.  The drain was removed because it was no longer functioning for the reason which it was placed (to remove the fluid) and was a foreign material in the body, which increased the chances for other complications such as infection.

However, in addressing whether the event was not reasonably foreseeable, the physician determined that to develop seromas or lymphedema after removal of a large soft tissue mass from the axilla was a very well-known complication and would have been impossible to assure the Veteran before the procedure that he would not develop this problem.

The June 2011 opinion seems to contradict itself with respect to the issue of foreseeability.  Clarification is necessary.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Send the Veteran a notice letter regarding his claims that satisfies the criteria of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Ask the Veteran to provide the dates and locations of any post-service nasal surgeries that are noted in the record.  Request that he sign the proper release form for any outstanding records identified; and then make reasonable efforts to obtain the records.

2.  Obtain copies of ENT records at Wade Park VAMC dated since December 2009.

3.  Obtain a copy of the Veteran's vocational rehabilitation file and associate it with the claims file.

4.  Obtain a copy of the Veteran's service personnel records to corroborate whether and, if so, when the Veteran served at McGuire Air Force Base, and also to determine whether there is any evidence of exposure to herbicides in service.  Notify the Veteran of any unsuccessful attempts to obtain the records and allow for a period to respond.

5.  Contact the NPRC, Department of the Air Force, Department of the Army and/ or other appropriate service departments to determine if there is any corroborative evidence that the Veteran was exposed to herbicides during his military service in Korea in the DMZ, or at McGuire Air Force Base in New Jersey in 1973 (if it is shown that he served there).  Notify the Veteran of any unsuccessful attempts to obtain the records and allow for a period to respond.

6.  After completion of #1, 4, and 5, if exposure to contaminants at McGuire Air Force Base is shown, schedule the Veteran for a VA examination with an appropriate physician to determine whether it is at least as likely as not (i.e., to a degree of 50 percent probability or higher) that the Veteran's diagnosis of diabetes mellitus type II is related to the exposure to contaminants.

The claims file and a copy of this remand must be considered and reviewed in conjunction with the examination.  A rationale for all opinions must be provided.

7.  After completion of #1 and 2, schedule the Veteran for an ENT VA examination with the appropriate physician to determine whether it is at least as likely as not (i.e., to a degree of 50 percent probability or higher) that the Veteran has any current residuals from the septoplasty performed in military service.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  A complete rationale must be provide for all opinions rendered.  If a question cannot be answered without resorting to speculation, why that is so must be stated.

8.  After completion of #1, 2, and 3, schedule the Veteran for a VA orthopedic examination to determine the present severity of the Veteran's hallux valgus disabilities of the first toes.

Specifically, the examiner should comment on all symptomatology in the feet that can be attributed to the service-connected hallux valgus of the bilateral first toes.

The examiner also should comment on the extent the hallux valgus affects the Veteran's daily life and his employment/ employability.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  A complete rationale must be provide for all opinions rendered.  If a question cannot be answered without resorting to speculation, why that is so must be stated.

9.  Arrange for a medical expert opinion with a physician at a hospital other than the VA Medical Center in Cleveland, Ohio to determine whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's damage to the muscles of the upper left chest wall and chronic lymphedema of the left arm were caused by the June 2005 VA excision of a lipoma of the left anterior chest and axilla; or whether such a causal relationship between the muscle wall damage to the left upper chest and chronic lymphedema and June 2005 procedure is unlikely (i.e. less than a 50/50 degree of probability).

If the damage to the muscles of the upper left chest wall and chronic lymphedema of the left arm was caused by the June 2005 VA excision of a lipoma of the left anterior chest and axilla, state whether the additional disability was due to:

(a)  carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment; 

(b)  or an event not reasonably foreseeable.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment proximately caused the Veteran's additional disability, it must be shown that the surgical treatment caused the Veteran's additional disability and A) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or B) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.

As to foreseeability, although this case is not a medical malpractice lawsuit, but rather a claim for monthly disability benefits, the distinction between foreseeability and nonforeseeability is analogous to the concept in such actions.  In other words, if medical treatment presents the risk of possible, even if rare, adverse results or side-effects known to the provider, then such an outcome is foreseeable, even though unlikely.  In such an instance, the patient, by giving his informed consent to the treatment, accepts that the unwanted result may occur even if the treatment is properly administered.  On the other hand, if a result occurs which was not reasonably foreseeable by the provider or the patient, then the law authorizes payment of benefits under 38 U.S.C. § 1151 in this type of claim.

All relevant records should be reviewed, including the June 2005 surgical records, the post and pre-surgical records, the May 2007 VA examination report, and the June 2011 opinion from the private physician.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  A complete rationale must be provide for all opinions rendered.  If a question cannot be answered without resorting to speculation, why that is so must be stated.

10.  Thereafter, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue the Veteran and his representative a supplemental statement of the case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


